Citation Nr: 9930751	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 1, 1996, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which in the aggregate denied the 
benefit sought.  The veteran had active service from June 
1967 to August 1974.  

The Board notes that this appeal has been brought on behalf 
of the veteran by his wife, as an RO rating decision dated 
September 1996 found the veteran incompetent for VA purposes.



FINDINGS OF FACT

1.  An April 1988 Board decision denied service connection 
for PTSD, and an unappealed June 1992 rating decision 
declined to reopen a claim for service connection for PTSD.

2.  The RO received a claim to reopen the previously denied 
claim for service connection for PTSD on July 12, 1995, and 
service connection was granted effective the date of the 
reopened claim, with a 10 percent evaluation assigned.  

3.  The veteran was subsequently granted a temporary total 
evaluation for PTSD effective November 25, 1995 to December 
31, 1995, and a schedular 100 percent evaluation thereafter.  

4.  PTSD symptomatology was totally disabling as of July 12, 
1995.  



CONCLUSION OF LAW

The requirements for an effective date of July 12, 1995 for 
the grant of a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. § 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.102, 3.160, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, an April 1988 Board decision denied 
service connection for PTSD.  That decision is final.  See 
38 C.F.R. § 20.1100 (1999).  In April 1992, the RO received 
the veteran's claim to reopen a claim for service connection 
for PTSD.  A June 1992 rating decision declined to reopen the 
claim, and the veteran and his representative were informed 
of that decision and appellate rights in July 1992.  The 
veteran did not appeal that decision, which then became final 
one year after the July 1992 notice.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

On July 12, 1995, the RO received another request from the 
veteran's representative to reopen the veteran's claim for 
service connection for PTSD.  After developing the claim, the 
RO granted service connection for PTSD in a January 1996 
rating decision based upon the receipt of new and material 
evidence.  That rating decision also assigned the veteran's 
PTSD a 10 percent disability evaluation effective July 12, 
1995, the date the RO received the claim to reopen.  The 
veteran and his representative were informed of the January 
1996 rating decision in correspondence dated January 1996.  A 
copy of the underlying rating decision and appellate rights 
were enclosed with the correspondence.

In April 1996, the RO received correspondence from the 
veteran's representative.  The representative informed the RO 
that the veteran was seeking a higher evaluation due to his 
now service-connected PTSD.  After receiving numerous 
photocopies of VA treatment records dated throughout 1995 and 
1996 pertaining to various psychiatric problems, including 
PTSD, an August 1996 rating decision found that the veteran's 
PTSD was 100 percent disabling effective January 1, 1996.  In 
doing so, the RO cited VA treatment records dated in January 
1996 that reflected that the veteran was poorly functioning, 
and that he had a Global Assessment of Functioning (GAF) 
score of 45, which had continued over the previous year.  
That treatment record also specifically stated that the 
veteran was not employable, which is contrary to other 
treatment records.  In any event, other VA treatment records 
dated in 1995 are substantially similar to the January 1996 
treatment record.  A discharge summary reflecting VA 
hospitalization in June 1995 reflected complaints of being 
unable to function, and a discharge summary from October 1995 
noted a current GAF of 50.

A September 1996 rating decision found that the veteran was 
incompetent.  In separate letters dated in September 1996, 
the veteran was informed that he was 100 percent disabled due 
to PTSD effective January 1, 1996, and that the RO found him 
incompetent.  Correspondence dated October 1996 informed the 
veteran's wife that she was the veteran's fiduciary.

In June 1997, the RO received a Notice of Disagreement from 
the veteran's representative as to the effective date of the 
100 percent evaluation.  A Statement of the Case was issued 
in September 1997, and a VA Form 9 was received in November 
1997.  The veteran and his representative offer alternative 
theories as to why an effective date prior to January 1, 1996 
should be granted for a 100 percent evaluation for PTSD.  The 
veteran's representative argued in the June 1997 Notice of 
Disagreement that the June 1992 decision that declined to 
reopen the claim was incorrect.  The veteran argued in a 
statement accompanying his November 1997 Form 9 that he had 
psychiatric problems during service as a result of his 
experiences in Vietnam.  Implicit in that argument is that 
service connection and the 100 percent disability evaluation 
should be retroactive to the time of his service.

Ultimately, there are two separate actions that the veteran, 
through his fiduciary and his representative, dispute.  
Initially, the veteran challenges the effective date of the 
grant of service connection for PTSD.  Second, the veteran 
challenges the effective date for the grant of the 100 
percent evaluation assigned to his PTSD.

Relevant regulatory authority provides that the effective 
date for a grant of service connection based upon the 
submission of new and material evidence is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii) (1999).  
As the RO granted service connection in January 1996 on the 
basis of new and material evidence, the Board finds that the 
earliest possible date for which service connection could be 
granted and an evaluation assigned is July 12, 1995, the date 
the RO received the claim to reopen from the veteran's 
representative.

Turning to the question as to the effective date for a 100 
percent evaluation, the Board would note that the veteran 
challenged the adequacy of the initial 10 percent disability 
evaluation.  38 C.F.R. § 3.160(d) (1999) provides that 
decisions become final one year after the date of notice of 
an award or disallowance, or by denial on appellate review.  
In this regard, the June 1997 Notice of Disagreement was 
timely as to the August 1996 rating decision, as it was 
within one year of the September 1996 notice to the veteran.  
Further, a timely Substantive Appeal was received by the RO.  
As such, the August 1996 rating decision was not final, as 
contemplated by 38 C.F.R. § 3.160(d).

The Court has distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from dissatisfaction with an initial rating 
assigned at the time of a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nonetheless, in 
looking at the regulations governing effective dates, an 
appeal of an initial evaluation is not specifically 
mentioned, and thus, the Board can reasonably find that such 
is analogous to a claim for an increased rating.

Generally, increased ratings are effective as of the date of 
receipt of claim, or date entitlement arose (i.e., when it is 
factually shown that the requirements for the increased 
rating are met), whichever is later.  An exception to this 
rule is that the effective date may be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, provided a claim is received by the 
VA within one year after that date.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(o) (1999). 

Looking at the above in context, the Board finds that the 
effective date for the veteran's 100 percent evaluation for 
PTSD should be July 12, 1995, the date the RO received the 
claim to reopen from the veteran's representative.  In this 
regard, the January 1996 treatment record the RO used in 
assigning the 100 percent evaluation indicated that the 
veteran was unemployable and had a GAF of 45 in the past 
year.  This record, in the Board's opinion, creates a 
reasonable doubt as to which disability evaluation most 
nearly approximates the overall severity of the veteran's 
PTSD.  As such and resolving all doubt in the veteran's 
favor, the Board finds that the veteran's PTSD was totally 
disabling as of July 12, 1995, the date service connection 
for PTSD was granted based on the reopened claim.  




ORDER

Subject to the provision governing the award of monetary 
benefits, an effective date of July 12, 1995 for a 100 
percent disability evaluation for service connected PTSD is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

